Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims amendments
The claims amendment filed on 5 May 2022 in which claims 1, 2, 5, 7, 15 and 25 were amended is acknowledged. Claims 3, 4, 6, 8, 9, 11, 14, 18, 20-22, 24, 30, 31, 33, 34 and 36-38 were cancelled in a previous amendment. Claims 1, 2, 5, 7, 10, 12, 13, 15-17, 19, 23, 25-29, 32 and 35 are pending.

Priority
This application, filed on 10 July 2020, is a 371 of PCT/CN2019/071711 filed on 15 January 2019 and claims foreign priority to PCT/CN2018/072607 filed on 15 January 2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 October 2020,  16 April 2021 and 17 February 2022 are  in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of the groups and species below in the reply filed on 5 May 2022 is acknowledged. 
Applicant was required to elect a single species between the different combinations of six CDRs found in claim 2 and the corresponding VH/VL from claim 7 for the elected 6 CDRs. Applicant elected antibody 64G1E9B4, which comprises a VH and VL of SEQ IN NO: 13 and SEQ IN NO: 26, respectively, and HCDRs 1-3 and LCDRs 1-3 of SEQ IN NO: 39, 52, 65, 78, 91, and 104, respectively. 
Upon further consideration, the 15 combinations of CDRs of claim 2 are rejoined.
Claims 1, 2, 5, 7, 10, 12, 13, 15-17, 19, 23, 25-29, 32 and 35 are examined on the merits herein. 



Specification
The disclosure is objected to because of the following informalities:  
In Table 7 the title specifies “Epitope binning” when it should specify “Epitope binding”.
In Table 3 the first column specifies “Ligand” when it should specify “antibody”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, 12, 13, 16, 17, 19, 23, 25-29, 32 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the instant claim is drawn to an isolated antibody or an antigen-binding fragment thereof, comprising a heavy chain variable domain (VH) with HCRD1 selected from SEQ ID NO: 27-39; HCDR2 selected from SEQ ID NO: 40-52 and 128; and HCRD3 selected from SEQ ID NO: 53-65, 129 and 130, respectively and a light chain variable domain (VL) with LCRD1 selected from SEQ ID NO: 66-78 and 131; LCDR2 selected from SEQ ID NO: 79-91; and LCRD3 selected from SEQ ID NO: 92-104, respectively. There is a total of 13 possible sequences of HCDR1, 14 sequences of HCRD2 and 15 sequences of HCRD3.On the other hand, there are a total of 15 possible sequences of LCDR1, 13 sequences of LCRD2 and LCRD3. Since there is not a one-in-one correlation between the different options of CDR1, CDR2 and CDR3 of the light and heavy chains the term “respectively” as used in the instant claim does not limit the different combinations of CDRs, making it unclear to determine what are the actual combinations claimed by the applicant. 
Claims 10, 12, 13, 16-17, 19, 23, 25-29, 32 and 35 are rejected due to their dependency on claim 1. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 is drawn to an isolated antibody with VH and VL amino acid sequences as claimed (15 VH and VL combinations). However, claim 7 depends on claim 5 which is drawn to isolated antibodies with VH amino acid sequences selected from SEQ ID NOs 1-13 and 132 and VL amino acid sequences selected from SEQ ID NOs 14-26 and 133, respectively. Based on the current claim wording, there are 14 VL amino acid sequences and 14 VH amino acid sequences and the claim uses the term “respectively” which establishes a one-in-one relationship allowing only 14 combinations of VH and VL amino acid sequences from claim 5. The last set of VH and VL combination of claim 7 (# 15) is drawn to VH of SEQ ID NO: 13 and VL of SEQ ID NO: 133 which is not one of the possible VH and VL combinations allowed by the current wording of claim 5.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10, 12, 13, 15-17, 19, 23, 25-29, 32 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the instant claim is drawn to an isolated antibody or an antigen-binding fragment thereof, comprising a heavy chain variable domain (VH) with HCRD1 selected from SEQ ID NO: 27-39; HCDR2 selected from SEQ ID NO: 40-52 and 128; and HCRD3 selected from SEQ ID NO: 53-65, 129 and 130, respectively and a light chain variable domain (VL) with LCRD1 selected from SEQ ID NO: 66-78 and 131; LCDR2 selected from SEQ ID NO: 79-91; and LCRD3 selected from SEQ ID NO: 92-104, respectively. There is a total of 13 possible sequences of HCDR1, 14 sequences of HCRD2 and 15 sequences of HCRD3. On the other hand, there are a total of 15 possible sequences of LCDR1, 13 sequences of LCRD2 and LCRD3. Since there is not a one in one correlation between the different options of CDR1, CDR2 and CDR3 of the light and heavy chains the term “respectively” as used in the instant claim does not limit the different combinations of antibodies that can result by combining different options of CDRs.  Based on the current claim language, there are many potential combinations of CDRs which will constitute a vast number of antibodies. However, the instant specification (Paragraphs 13-25) only discloses antibodies with CDRs combinations as the ones presented in claim 2 (70Al 1A8E6, 11D8E12A4, 16F10H12Cl 1, 8F2D8E7, 48B5G4E12, 139E2C2D2, 128E3G7F5, 121C2F10B5, 104G12E12G2, 83G6Hl 1C12, 92E9D4B4, 100C4E7Dl 1, 64G1E9B4, 64G1E9B4VH1-VL.M1 and 64G1E9B4VH1.M1_VL.M1).  
As an example, in its broadest reasonable interpretation, the current claim language would allow, the combination of HCDRs 1-3 of SEQ ID NO: 27, SEQ ID NO: 128 and SEQ IN NO: 53, respectively and LCDRs 1-3 of SEQ ID NO: 131, SEQ ID NO: 90 and SEQ IN NO: 104, respectively. There is no evidence in the instant specification that the applicant isolated an antibody with that combination of CDRs or that the resulting antibody will bind to TIGIT . 
It is well known in the art that the CDRs of antibodies play a key role in antigen recognition. Tsuchiya et al. (Protein Science Vol 25, Issue 4, Pages 815-825. April 2016) describes that “in general, the CDR loops in the heavy chain are more frequently involved in antigen binding than those in the light chain. Of the three heavy chain loops, H3 is considered to be the most important to antigen recognition. The contribution of each of the six CDR loops to antigen recognition is different from each other, and even within a single CDR loop, each residue position plays a different role in antigen binding”. Tsuchiya also describes that “the H3 loop length also influences the CDR surface shapes as a whole, defining to what extent the other CDR loops contribute to antigen binding”. As described, each residue in the CDRs have a role in antigen binding and it will be difficult to predict if each of the potential CDR combination will be capable of binding TIGIT.
In addition, Herold et al. (Scientific Reports, “ Determinants of the assembly and function of antibody variable domains”, 7: 12276, September 2017) has shown that CDRs affect structure, stability and association. To determine how variations in CDRs affect their association, structure and stability the authors of the study switched CDRs between MAK33 and unrelated variable domains. They chose human variable domain consensus sequences with CDRs of similar length. For VL, they selected the 1DH5 domain, and for VH 1DHU. The authors report that “The grafting constructs revealed that CDRs, in addition to antigen binding, affect variable domain structure strongly”. The study continues to explain that “In our case, the exchange of the MAK33 CDR-H3 impairs antigen binding (10-fold increased KD) and slightly increases domain stability. The data for the grafting constructs show a very different picture for the VH and VL domain. For VL, the CDRs seem to be important for structure and VH/VL association but concerning antigen binding, also within the 1DH5 framework, the affinity is wt-like. The VH domain, though, did not exhibit such a strong CDR dependence for VH/VL association, only the framework had a slight effect. However, antigen binding was almost not detectable when grafting the CDRs to the 1DHU framework. Since exchanging only CDR-H3 of the VH MAK33 domain leads to a severe impairment of the antigen binding, this indicates a crucial role of the VH domain and especially the CDR-H3 in this process.”
Based on the state of the art at the time of the invention, demonstrating that changes in CDRs can affect structure, stability and binding affinity and lack of support from the specification to show possession of all potential CDRs combination and binding to TIGIT, claim 1 does not meet the written description requirement.

Claims 10, 12, 13, 15-17, 19, 23, 25-29, 32 and 35 are rejected due to their dependency on claim 1.  The dependent claims are included in the rejection because they do not overcome the issues raised in the independent claim and discussed above.

Claim 12 is found to further lack sufficient written description.   Claim 12 is drawn to the isolated antibody or antigen-binding fragment of claim 1, wherein the KD of the binding between the antibody or antigen-binding fragment thereof and the TIGIT is 10-7 M to about 10-12 M.  
Example 3 of the instant specification provides the binding kinetics of mouse anti-human TIGIT monoclonal antibodies to human TIGIT using Surface Plasmon Resonance (SPR) and provide Kd data for 13 antibodies. Similarly, example 5 provides the binding kinetics of the chimeric or humanized anti-human TIGIT monoclonal antibodies to human TIGIT and provide Kd data for 5 antibodies. This data provides Kd values of the antibodies in the range specified in the instant claim. 
However, claim 12 is dependent on the antibody of claim 1. As was previously discussed, there is not a one in one correlation between the different options of CDR1, CDR2 and CDR3 of the light and heavy chains of claim 1 and the term “respectively” as used in the instant claim does not limit the different combinations of antibodies that can result by combining different options of CDRs. It is well known in the art that the CDRs of antibodies play a key role in antigen recognition. Tsuchiya et al. (Protein Science Vol 25, Issue 4, Pages 815-825. April 2016) describes that “in general, the CDR loops in the heavy chain are more frequently involved in antigen binding than those in the light chain. Of the three heavy chain loops, H3 is considered to be the most important to antigen recognition. The contribution of each of the six CDR loops to antigen recognition is different from each other, and even within a single CDR loop, each residue position plays a different role in antigen binding”. Tsuchiya also describes that “the H3 loop length also influences the CDR surface shapes as a whole, defining to what extent the other CDR loops contribute to antigen binding”. 
Since CDRs play such a crucial role in binding affinity and “each residue position plays a different role in antigen binding” it is difficult to predict if all the potential CDRs combinations described in claim 1 will have any binding affinity to TIGIT and less predictable to determine if antibodies with different CDRs combinations will have the binding kinetics described in claim 12.  In addition, due to all the potential combinations, it will be difficult to determine if there is any structural similarity between the antibodies for which kd values were provided in the instant specification that could predict similar kd values for all the potential combinations of CDRs. Furthermore, it will be difficult to determine structural similarities of all the potential combinations with other TIGIT antibodies known in the art with KD values in a similar range. 
Based on the current state of the art and lack of support from the specification, claim 12 does not meet the written description requirement.


Claim 26 is found to further lack sufficient written description. Claim 26 is drawn to a second isolated antibody or antigen-binding fragment thereof capable of specifically binding to TIGIT competitively with the isolated antibody or antigen-binding fragment thereof of claim 1. The instant specification only discloses the antibodies with HCDRs and LCDRs combination described claim 2. Examples 5 and 10 of the instant specification, show the competitive binding on human TIGIT over-expressed in CHO-K1 cells between the mouse anti-human TIGIT monoclonal antibodies or the chimeric or humanized anti-human monoclonal and PVR recombinant protein. While the data of these examples provide enough written description that the antibody of claim 1 can block the binding between TIGIT and PVR, it fails to demonstrate competitive binding between a second TIGIT antibody and the antibody of claim 1 .
Moreover, example 6 of the instant specification show epitope binding of some the antibodies claimed and their mapping into three groups based on closely related epitopes. The specification does not provide any further details about how a second anti-TIGIT antibody will competitively bind to TIGIT with the antibody of claim 1. The specification does not provide an example of a second anti-TIGIT antibody that could be potentially used to competitively bind with the antibody of claim 1. Although, there are many available anti-TIGIT antibodies known in the art at the time of the invention, the applicant failed to described and demonstrate an example or guidance to show that a second anti-TIGIT antibody would competitively bind with the antibody of claim 1 and has not shown possession of the claimed invention at the time of filing. For this reason, claim 26 does not meet the written description requirement. 

Claim 28 is found to further lack sufficient written description. Claim 28 is drawn to a method of treating a TIGIT related disease in a subject in need thereof, the method comprising administering to the subject in need thereof the pharmaceutical composition of claim 27, which comprises the antibody of claim 1. In example 12 of the instant specification, provides data of the anti-tumor efficacy of three anti-TIGIT antibodies of the claimed invention. Using mouse xenograft models prepared by implanting MC38 tumor cells, the three antibodies demonstrated higher tumor inhibition efficacy compared to a human IgG control. 
However, the instant claim refers to a method of treating a TIGIT related “disease”. TIGIT is a  coinhibitory receptor that, together with CD226 (DNAM-1), comprises a pathway that closely parallels the CD28/CTLA-4 pathway. Similar to CD28 and CTLA-4, CD226 and TIGIT share ligands CD112 and CD155, and engagement of CD226 enhances T cell activation, while engagement of TIGIT inhibits T cell responses. CD226 is expressed on NK cells and CD8+ T cells and is preferentially expressed on IFN-γ–producing CD4+ Th1 T cells. TIGIT is upregulated on CD4+ and CD8+ T cells upon activation and is also found on NK cells, memory T cells, follicular Th cells, and on a subset of Tregs (Kurtulos et al. J Clin Invest. 2015;125(11):4053-4062). There has been increasing interest to develop immunotherapies targeting TIGIT blockade and/or coblockade with other immune checkpoint such as PD-1 for cancer treatment and other diseases.  According to Anderson et al. (Immunity 44, “Lag-3, Tim-3, and TIGIT: Co-inhibitory Receptors with Specialized Functions in Immune Regulation”, May 2016) the TIGIT-CD226 pathway has been linked to multiple autoimmune diseases in humans including type 1 diabetes, multiple sclerosis, and rheumatoid arthritis and cancer and other chronic infection (Anderson, Page 997) Johnston et al (Cancer Cell, Vol. 26, Issue 6, Pages 923-937), showed that TIGIT regulates antitumor and antiviral CD8+ T Cell effector function and suggested that TIGIT has a “key role in inhibiting chronic CD8+ T cell-dependent responses”.  However, at the time of the invention the available data show the promising of targeting TIGIT for immunotherapy. As Jonhston described “our findings here suggest that TIGIT is key checkpoint inhibitor of chronic antiviral and antitumor responses and, consequently, may represent a target for future immunotherapies”.  The state of the art at the time of the invention does not shown that targeting TIGIT can be used to treat all TIGIT related diseases. 
Due to the state of the art at the time of the invention, and the data provided in the instant specification about the efficacy of the invention for cancer treatment, there is not enough guidance in the specification to show that all TIGIT diseases can be treated with the antibody of the claimed invention. For this reason, the applicant has not shown possession of a method of treating diseases with the claimed antibody and claim 28 does not meet the written description requirement.


Allowable Subject Matter
Claims 2, 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art is Sheng et al. (US Patent 10,537,637) (herein Sheng) which teaches checkpoint regulator antagonists that bind specifically to TIGIT, PD-1 and/or PD-L1. Sheng teaches in claim 2, an antibody with a light chain variable region having an amino acid sequence of 80%-100% of SEQ ID NO 116 that binds to TIGIT.  The alignment of Sheng SEQ ID NO 116  and VL of CDRs SEQ ID NOs 66, 79 and 92 of claim 2 of the instant application is shown below.  While antibodies that specifically bind to TIGIT are known in the art, the specific structure of the antibodies of claims 2, 5 and 7 are free of the prior art. Additionally, there would be no motivation to one of ordinary skill in the art to modify anti-TIGIT antibodies known in the art to the ones of the instant claims. The closest prior art found is shown below.

VL of CDRs SEQ ID NOs 66, 79 and 92 of instant application and SEQ ID NO 116 of US 10,537,637 

    PNG
    media_image1.png
    269
    809
    media_image1.png
    Greyscale

As shown in the alignment there is not a 100% match of the CDRs of the instant application and Sheng SEQ ID NO 116. In addition, the heavy chain variable region of Sheng does not provide any match with CDRs of SEQ ID NOs 27, 40 and 53.
Conclusion



No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA SOTO-RODRIGUEZ whose telephone number is (571)272-1971. The examiner can normally be reached M-F 8:00am-4:00pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571)272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.S.R./Examiner, Art Unit 4161                                                                                                                                                                                                        

/SCARLETT Y GOON/QAS, Art Unit 1600